Citation Nr: 9908829	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-46 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral sensorineural hearing loss.

2.  Entitlement to an increased (compensable) evaluation for 
left ear otitis media, status-post tympanoplasty and 
mastoidectomy


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
April 1955.

This appeal arises from rating actions in March 1994, 
September 1995, October 1996, and June 1998.

In the course of this appeal the veteran raised the issue of 
service connection for heart disease related to tobacco use 
in service.  A rating action in June 1998 denied the claim 
for service connection for nicotine dependence with heart 
condition, as not well grounded.  In that same June 1998 
determination, an increased evaluation for partial loss of 
taste due to mastoid surgery was denied.  There is no notice 
of disagreement for either denial, and these conditions are 
not issues before the Board at this time.  38 C.F.R. § 20.200 
(1998).

The veteran provided testimony before a traveling member of 
the Board, sitting at Phoenix, Arizona, in January 1999.


REMAND

The veteran, in hearing testimony in January 1999, reported 
that since his last audiometric and ear examinations, in 
September and October 1997, his hearing had worsened.  He 
noticed that the distance at which he could hear voices had 
decreased, and that he stated that he periodically received 
VA treatment and medication for left ear pain, Transcript 
(T.) pp. 3-8.  An allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Once a well-grounded claim has been 
submitted, the VA has a duty to assist in developing facts 
pertinent to that claim.  Murphy v. Derwinski, 1 Vet. App. 
78, 82 (1990); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

The Board notes that a December 1993 examination showed, in 
the left ear, speech reception threshold average of 66 hertz, 
and speech discrimination of 88 percent.  Tests in February 
1994, September 1995, and September 1997 show an increase in 
speech reception threshold average from 60 hertz in 1994 to 
70 hertz in 1995, while the speech recognition score was 
reported as 96 percent.  The speech reception threshold 
scores for the right ear, on those same examinations, 
fluctuated slightly staying in the low to mid 70's, and the 
speech recognition score also remained level at 92 percent.  

In order to fulfill its statutory duty to assist the veteran 
and adequately develop his claim, the Board believes that 
further development, as specified below, is required.  See 38 
U.S.C.A. § 5107(a).  Accordingly, the case is remanded to the 
RO for the following actions:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The RO, with the 
help of the veteran should secure all 
private and VA records of treatment for 
the veteran's ears since May 1997.  

2.  The veteran should be provided VA ENT 
(ear, nose and throat), and audiological 
evaluations.  The ENT examiner should 
make a specific finding as to the 
presence or absence of a suppurative 
process, internal or external, in the 
left ear.  If, on audiological 
examination, there is no change in the 
speech recognition percentage for the 
left ear, the Board would also appreciate 
an explanation by the speech pathologist, 
for the benefit of the Board and the 
veteran, as to how and why this score 
remains the same, or even improves, in 
light of the changes in the pure tone 
thresholds.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner(s) prior 
to the examination(s).  

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences to his claim.  
Moreover, under 38 C.F.R. § 3.655 (1996), 
where a claimant fails without good cause 
to appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet.App. 566 (1991).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 3 -


